79 F.3d 3
UNITED STATES of America, Appellee,v.Gopal KAPOOR, Defendant-Appellant.
No. 94-1538.
United States Court of Appeals,Second Circuit.
Jan. 2, 1996.

PRESENT:  NEWMAN, Chief Judge, WINTER, MAHONEY, Circuit Judges.

ORDER

1
This appeal is before the Court on remand from the Supreme Court for further consideration in light of United States v. Gaudin, --- U.S. ----, 115 S. Ct. 2310, 132 L. Ed. 2d 444 (1995).   See Kapoor v. United States, --- U.S. ----, 116 S. Ct. 43, 133 L. Ed. 2d 9 (1995).   After inviting the views of the parties as to the appropriate disposition, we are advised that the Government and the appellant have agreed that the case should be remanded to the District Court so that the District Court, by agreement, may vacate the judgment, in which event the appellant will plead guilty to a substituted misdemeanor information.


2
Accordingly, it is hereby ORDERED that the case is remanded to the District Court for further action in accordance with the stipulation of the parties.